DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-16, 18-22, 24, and 25 are rejected under 35 U.S.C. 102a1 as being anticipated by Williamson, III et al. (US Patent 6,632,029 B1).
Regarding claim 1, Williamson discloses an electro-optical interface system (FIGS. 2A-2E) comprising: 
a housing (comprising 220/222/224, FIG. 2B, col. 5 lines 22-25); 
an electrical circuit (290 including 236-242, FIG. 2B, col. 5 lines 25) supported from the housing and configured to interface to a plurality of remote electrical components (“Pins 236, 242 provide connection to a ground plane which is part of base 224 (see FIGS. 4A-E). Pins 238-240 provide negative and positive differential inputs respectively through the base to driver circuits (not shown) within the transmitter package,” col. 5 lines 26-30); 

an optical subsystem (254, FIG. 2B, col. 5 lines 53-58) housed within the housing and in communication with the electronics subsystem for receiving electrical signals from the electronics subsystem representative of electrical signals received from the remote electrical components (“The transmitter driver 250 provides drive and modulation current to the gain medium, e.g. laser 254, and accepts closed loop feedback via resistor 256 from monitor photo detector 252,” col. 6 lines 12-14), and converting the received electrical signals into optical signals for transmission to a remote subsystem (optical signals transmitted from 140 on 122 is transmitted to 170 on 124 at a remote location via 150, FIG. 1).
Regarding claim 2, Williamson discloses a length of optical fiber (150, FIG. 2B, col. 5 lines 31-34) at least partially housed in the housing and in communication with the optical subsystem for transmitting the optical signals to the remote subsystem (FIG. 2D, col. 5 lines 41-43).
Regarding claim 3, Williamson discloses a graded index (GRIN) rod element (200, FIG. 2D, wherein 200 is a part of 150 shaped into a GRIN lens, col. 6 lines 46-51) disposed adjacent the optical subsystem, the GRIN rod element configured to collimate and focus the optical signals.
Regarding claim 4, Williamson discloses a ferrule sleeve (144, FIG. 2B, col. 5 line 22) housed within the housing for encasing a portion of the optical fiber.
Regarding claim 7, Williamson discloses the optical subsystem comprises a laser subsystem (254 may either be a laser diode or a VCSEL, col. 5 lines 56-61).
Regarding claim 8, Williamson discloses the laser subsystem comprises a laser diode (“In an alternate embodiment of the invention the gain medium comprises a conventional slab laser diode which may mounted on a ceramic submount”, col. 5 lines 58-61).
Regarding claim 9, Williamson discloses the laser diode is supported within the housing to transmit the optical signals longitudinally toward one longitudinal end of the housing (254 is seen supported on 284 within the housing and optically aligned with 150, FIG. 2D).
Regarding claim 10, Williamson discloses a length of optical fiber in communication with the laser diode (FIGS. 2D-2E), and wherein the laser diode is supported to be axially aligned with an axial center of the length of optical fiber (FIGS. 2D-2E).
Regarding claim 11, Williamson discloses the laser subsystem comprises a vertical cavity surface emitting laser (VCSEL) subsystem (“In an embodiment of the invention the gain medium comprises a vertical cavity surface emitting laser (VCSEL)”, col. 5 lines 56-58).
Regarding claim 12, Williamson discloses a length of optical fiber in communication with the VCSEL and configured to receive the optical signals from the VCSEL (FIGS. 2D-2E), and wherein the VCSEL subsystem is supported within the housing so as to be axially aligned with an axial center of the length of optical fiber (254 is seen supported on 284 within the housing and optically aligned with 150, FIG. 2D).
Regarding claim 13, Williamson discloses a cap (210, FIG. 2B, col. 5 lines 49-51) covering one end of the housing.
Regarding claim 14, Williamson discloses a fiber optic element (150, FIG. 2B, col. 5 lines 31-34) in communication with the optical subsystem and configured to receive the optical signals from the optical subsystem (FIGS. 2D-2E), the cap including an opening (212, FIG. 2B) aligned with an axial center of the housing; and the fiber optic element extending through the opening in the cap (FIG. 2D), and the cap configured to provide a strain relief function relative to the fiber optic element (it’s implicitly taught by the structure of the cap having the opening).
Regarding claim 15, Williamson discloses the electrical circuit includes a plurality of electrical contact pads (270-280, FIG. 2C, col. 6 lines 5-10) for making electrical connections with the remote electrical components.
Regarding claim 16, Williamson discloses the electrical contact pads are configured to project outwardly toward one longitudinal end of the housing, parallel to a longitudinal length of the housing (the contact pads 270-280 are in a grid form and parallel to a longitudinal length of the housing, FIG. 2C).
Regarding claim 18, Williamson discloses an electro-optical interface system (FIGS. 2A-2E) comprising: 
a housing (comprising 220/222/224, FIG. 2B, col. 5 lines 22-25); 
an electrical circuit (290 including 236-242, FIG. 2B, col. 5 lines 25) supported from the housing and including a plurality of electrical contact pads (270-280, FIG. 2C, col. 6 lines 5-10) arranged in a planar grid, and configured to interface to a plurality of remote electrical components (“Pins 236, 242 provide connection to a ground plane 
an electronics subsystem (250, FIG. 2B, col. 5 line 56) housed within the housing and in communication with the electrical circuit (“Differential input pins 238-240 couples via differential pads 262 to the transmitter driver 250,” col. 6 lines 10-11); 
an optical subsystem (254, FIG. 2B, col. 5 lines 53-58) including a laser subsystem (col. 5 lines 56-61), housed within the housing and in communication with the electronics subsystem, for receiving electrical signals from the electronics subsystem representative of electrical signals received from the remote electrical components (“The transmitter driver 250 provides drive and modulation current to the gain medium, e.g. laser 254, and accepts closed loop feedback via resistor 256 from monitor photo detector 252,” col. 6 lines 12-14), and using the laser subsystem to convert the received electrical signals into optical signals (FIGS. 2D-2E); 
a graded index (GRIN) rod element (200, FIG. 2D, wherein 200 is a part of 150 shaped into a GRIN lens, col. 6 lines 46-51) at least partially housed in the housing and disposed adjacent the optical subsystem, for modifying a property of the optical signals transmitted by the laser and transmitting the optical signals to a remote subsystem (optical signals transmitted from 140 on 122 is transmitted to 170 on 124 at a remote location via 150, FIG. 1).
Regarding claim 19, Williamson discloses a length of optical fiber at least partially housed in the housing for receiving the optical signals passing through the GRIN rod element and transmitting the optical signals to the remote subsystem (FIGS. 2D-2E).
Regarding claim 20, Williamson discloses the laser subsystem comprises a diode laser (“In an alternate embodiment of the invention the gain medium comprises a conventional slab laser diode which may mounted on a ceramic submount”, col. 5 lines 59-61).
Regarding claim 21, Williamson discloses the laser subsystem comprises a vertical cavity surface emitting laser (VCSEL) subsystem (“In an embodiment of the invention the gain medium comprises a vertical cavity surface emitting laser (VCSEL)”, col. 5 lines 56-58).
Regarding claim 22, Williamson discloses the electrical contact pads are arranged to project toward one longitudinal end of the housing and generally parallel to a longitudinal axis of the housing (the contact pads 270-280 are in a grid form and parallel to a longitudinal length of the housing, FIG. 2C).
Regarding claim 24, Williamson discloses a method for forming an electro-optical interface (FIGS. 2A-2E), the method comprising: 
using an electrical circuit (290 including 236-242, FIG. 2B, col. 5 lines 25) supported from a housing to collect electrical signals from a plurality of remote electrical components (“Pins 236, 242 provide connection to a ground plane which is part of base 224 (see FIGS. 4A-E). Pins 238-240 provide negative and positive differential inputs respectively through the base to driver circuits (not shown) within the transmitter package,” col. 5 lines 26-30); 
using an electrical subsystem (250, FIG. 2B, col. 5 line 56) supported from the housing, adjacent to the electrical circuit, to receive the electrical signals and to generate electrical drive signals (“The transmitter driver 250 provides drive and 
using the electrical drive signals to drive an optical subsystem (254, FIG. 2B, col. 5 lines 53-58) housed adjacent the electrical subsystem within the housing, in which the optical subsystem generates optical signals in response to the electrical drive signals; and 
communicating the optical signals to a remote subsystem (optical signals transmitted from 140 on 122 is transmitted to 170 on 124 at a remote location via 150, FIG. 1).
Regarding claim 25, Williamson discloses using the optical subsystem comprises at least one of: using a diode laser to generate the optical signals; or using a vertical cavity surface emitting laser (VCSEL) subsystem to generate the optical signals (“In an embodiment of the invention the gain medium comprises a vertical cavity surface emitting laser (VCSEL)”, col. 5 lines 56-58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson, III et al. in view of KR0162752 B1 (herein KR’752, machine translation is attached).
Regarding claim 5, Williamson has disclosed the system outlined in the rejection to claim 1 above except the housing comprises first and second housing portions, and wherein the GRIN rod element is partially housed in both of the first and second housing sections. KR’752 discloses the housing (FIG. 2) comprises first and second housing portions (15/16, FIG. 2, see underlined portion I, on page 3 of the machine translation), and wherein the GRIN rod element (10, FIG. 2, see underlined portion II, on page 3 of the machine translation) is partially housed in both of the first and second housing sections (10 is partially housed in both 15/16, FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Williamson with comprising the first and second portions which partially house the GRIN rod element as taught by KR’752 in order to obtain desired collimating and focusing effect.
Allowable Subject Matter
Claims 6, 17, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vergnolle (US Patent 5,283,851) discloses a similar electro-optical interface system (FIG. 8) comprising a housing (106, FIG. 8); an electrical circuit (109, FIG. 8); an electronics subsystem (104/105, FIG. 8); and an optical subsystem (100/101/102, FIG. 8) as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YUANDA ZHANG/Primary Examiner, Art Unit 2828